Citation Nr: 1105559	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-15 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder 
disability, to include arthritis, to include as secondary to 
service-connected bilateral knee disabilities.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability, to 
include as secondary to service-connected bilateral knee 
disabilities.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefits sought on appeal.

The issue of entitlement to service connection for a bilateral 
shoulder disability, to include arthritis, to include as 
secondary to bilateral knee disabilities, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2005 rating decision denied service connection for a 
low back disability claimed as caused or aggravated by bilateral 
knee disabilities.  

2.  Evidence added to the record since the April 2005 rating 
decision, when considered in conjunction with the record as a 
whole, does not relate to an unestablished fact necessary to 
substantiate the appellant's claim for service connection for a 
low back disability, to include as secondary to service-connected 
bilateral knee disabilities, and does not raise a reasonable 
possibility of substantiating that claim.




CONCLUSIONS OF LAW

1.  The April 2005 rating decision that denied service connection 
for a low back disability claimed as caused or aggravated by 
bilateral knee disabilities, is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  Evidence received since the April 2005 rating decision that 
denied service connection for a low back disability claimed as 
caused or aggravated by bilateral knee disabilities, is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously defined 
by the courts, those five elements include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, VA is required 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, it will assist in 
substantiating or that is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

In correspondence dated in July 2008, VA informed the appellant 
of what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
letter also notified him that a disability rating and effective 
date would be assigned, in the event of award of the benefit 
sought, as required by the Court in Dingess/Hartman.

Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In this case, the July 2008 notice letter 
included the criteria for reopening a previously denied claim, 
the criteria for establishing service connection, and information 
concerning why the claim was previously denied.  Consequently, 
the Board finds that adequate Kent notice has been provided, as 
the appellant was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous denial.  

In Pelegrini, supra, the Court held that compliance with 38 
U.S.C.A. § 5103 required that VCAA notice be provided prior to an 
initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudication denying 
the claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  The 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.

The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds the VCAA notice requirements 
have been met in this case.

Duty to Assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
Veteran was provided an opportunity to set forth his contentions 
during a March 2010 hearing before the undersigned Veterans Law 
Judge, a transcript of which is in the claims file.  

VA is not obligated to provide a medical examination if the 
veteran has not presented new and material evidence to reopen a 
final claim.  38 U.S.C.A. § 5103A(f).  

Significantly, the appellant has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio, supra.

Legal Analysis 

With respect to the appellant's claim, the Board has reviewed all 
of the evidence in the claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2010).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b) (West 2002).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can neither 
be cumulative nor redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness and 
materiality only the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and readjudicated on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative only 
as to each element that was a specified basis for the last 
disallowance.  Id. at 284.

The law provides that evidence proffered by a veteran to reopen 
his or her claim is presumed credible for the limited purpose of 
ascertaining its materiality.  Spaulding v. Brown, 10 Vet. App. 
6, 10 (1997).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  

In this case, the April 2005 rating decision denied service 
connection for a low back disability claimed as caused by, 
secondary to, or aggravated by bilateral knee disabilities.  The 
rating decision noted that while the Veteran was treated once for 
the low back during active duty, there was no permanent residual 
or chronic disability shown by service treatment records or post-
service evidence.  A VA examination found that the Veteran's low 
back disability was not caused by or the result of the service-
connected knee disabilities.  

Evidence of record at that time included the Veteran's service 
treatment records, which showed that the Veteran complained of 
back pain in October 1970 after he slipped.  The impression was 
that nothing was wrong, and X-rays were noted to be normal.  His 
April 1971 separation reports of medical examination and medical 
history were negative for the low back.  VA treatment records 
dated during and after 1994, and private medical records dated in 
1995, do not link the Veteran's low back disability to his active 
duty or his service-connected bilateral knee disabilities.  The 
report of a January 2005 VA spine examination provided a 
diagnosis of lumbosacral spine with congenitally small canal with 
areas of spinal stenosis and mild neuroforaminal impingements.  
The examiner stated that on the basis of the information 
available to her at that time, the Veteran's low back disability 
was not caused by or the result of the service-connected knee 
disabilities.  

Evidence received after the April 2005 rating decision includes 
subsequent VA treatment records dated through March 2010.  These 
show treatment of chronic low back pain and diagnoses of chronic 
lower back pain with radiculopathy, lumbar radiculopathy, disc 
bulging with bilateral exiting nerve root compromise at L4-L5, 
and disc bulging with right-sided exiting nerve root compromise 
at L5-S1.  Significantly, however, they do not link the Veteran's 
low back pain or any current low back diagnoses to his service or 
his service-connected bilateral knee disabilities.  

In this regard, a June 2009 outpatient neurology note provides a 
pertinent history of chronic pain since jumping into foxholes in 
Vietnam.  However, the VA physician did not provide any medical 
opinion that the Veteran's pain or current lumbar disc bulges or 
degenerative joint disease were due to the reported injuries.  
The Board observes that a bare transcription of a lay history is 
not transformed into competent medical evidence merely because 
the transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

A March 2010 treatment note provides that the Veteran asked the 
writer to write a letter that his knee, hip and back conditions 
were interrelated.  The writer stated that he was not an expert 
in neurology or orthopedics that could state that the Veteran's 
lumbar condition was in some way connected or responsible for his 
hip and knee conditions but he did not think it was from his 
experience level after re-examining the diagnostic findings 
summaries that day.  

In an undated statement received in April 2010, a VA physician 
(apparently the Veteran's treating psychiatrist) addressed the 
Veteran's psychiatric and medical status, but did not address the 
etiology of any back disability.  

The foregoing VA medical records do not show that the Veteran 
incurred a low back disability during active service, or that his 
service-connected bilateral knee disabilities caused or 
aggravated a low back disability.  In fact, the March 2010 
treatment note weighs against the Veteran's claim, as it clearly 
indicates that there was no connection between the Veteran's low 
back and knee disabilities.  Evidence that is unfavorable to the 
appellant's case and which supports the previous denial cannot 
trigger a reopening of the claim.  See Villalobos v. Principi, 3 
Vet. App. 450, 452 (1992).  The foregoing VA medical records 
raise no reasonable possibility of substantiating the Veteran's 
claim.  Thus, the evidence is not material within the meaning of 
38 C.F.R. § 3.156(a).

The Veteran testified during the March 2010 hearing that he 
injured his back in Vietnam when he fell five or six feet off of 
a truck.  He sought treatment from the medic and was given pills.  
He said that his doctors had alluded to the fact that his 
service-connected knee disabilities had contributed to his low 
back problems.  He said that about one and one-half years after 
separation from service, he saw a Dr. Baker for his back but no 
records were now available.  

The Veteran's wife submitted an April 2010 statement in which she 
stated that she met the Veteran in 1972.  When she was dating the 
Veteran, she witnessed him have pain in the low back.  He told 
her that he had hurt his back in Vietnam by jumping into foxholes 
and bunkers.  At that time, a non-VA holistic doctor told the 
Veteran that his pain was the result of a war wound.  In an April 
2010 statement, the Veteran stated that his doctor had told him 
that he had Traumatic Induced Arthritis of the back.  

The Board finds that the assertions by his Veteran and his wife 
that he incurred a back disability during active duty are 
redundant of his prior contentions (i.e., that he incurred a low 
back disability during active duty, or that his service-connected 
bilateral knee disabilities caused or aggravated his low back 
disability) that were already addressed by the final prior rating 
decision of April 2005.  Thus, they do not constitute new and 
material evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  Further, as a layperson, the Veteran and his wife are 
not competent to provide an opinion requiring medical knowledge, 
such as a question of medical diagnosis, etiology or causation.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Thus, their 
statements are not material to the critical issue in this case of 
whether he incurred a low back disability during active duty, or 
whether his service-connected bilateral knee disabilities caused 
or aggravated his low back disability.  In Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that such 
evidence does not provide a basis on which to reopen a claim of 
service connection.

In sum, the evidence submitted by the Veteran raises no 
reasonable possibility of substantiating the claim for service 
connection for a low back disability, to include as secondary to 
service-connected bilateral knee disabilities.  Thus, it is not 
material within the meaning of 38 C.F.R. § 3.156(a) and the claim 
is not reopened.

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been received, the appeal to 
reopen a claim for service connection for a low back disability, 
to include as secondary to service-connected bilateral knee 
disabilities, is denied.


REMAND

The Board finds that the issue of entitlement to service 
connection for a bilateral shoulder disability, to include 
arthritis, to include as secondary to service-connected bilateral 
knee disabilities, requires additional development.  

The Veteran's service treatment records reflect that he 
complained of pain in the shoulder and neck in November 1970, and 
was given medication and told to do hot soaks.  An April 2010 VA 
outpatient treatment report provides an impression of chronic 
shoulder pain secondary to mild symmetrical bilateral 
degenerative joint disease.  

The Veteran has implicitly testified that he has had shoulder 
pain ever since injuring his shoulders during active duty while 
falling from a truck and jumping into fox holes and bunkers.  He 
is competent to do so.  As a general matter, lay statements are 
considered to be competent evidence when describing the features 
or symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  Further, lay testimony is competent 
to establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Credible evidence 
of continuity of symptomatology such as pain or other symptoms 
capable of lay observation constitutes evidence that "indicates" 
that a current disability "may be associated" with military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Thus, in this case the Veteran's testimony as to shoulder 
symptoms since separation from service warrants a VA examination 
to determine whether the claimed disability is related to 
service.

During his hearing, the Veteran stated that his doctors had told 
him that his use of Canadian crutches for his service-connected 
bilateral knee disabilities affected his shoulders.  While the VA 
treatment records do not include such an opinion, they do confirm 
his use of Canadian crutches.  The Veteran is competent to 
address shoulder pain from their use, as he implicitly did during 
the hearing when recounting his doctors' opinions.  See Falzone, 
supra.  Thus, the VA examination should also determine whether 
the Veteran's service-connected bilateral knee disabilities 
caused or aggravate a bilateral shoulder disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination 
by an appropriate VA examiner to determine 
the nature, extent and etiology of any 
disability of the shoulders that may be 
present.  The claims file must be made 
available to the examiner.

Following a review of the relevant medical 
evidence in the claims file, the medical 
history (including that set forth above), 
the Veteran's own contentions, and the 
results of the clinical evaluation and any 
tests that are deemed necessary, the 
examiner is asked to opine whether: (1) it 
is at least as likely as not (50 percent or 
more likelihood) that any current 
disability of the shoulders is causally 
related to the Veteran's active duty, 
including his reported injuries; and (2) it 
is at least as likely as not (50 percent or 
more likelihood) that any current 
disability of the shoulders is causally 
related to the Veteran's service-connected 
bilateral knee disabilities, to include the 
use of Canadian crutches.  

The examiner is requested to provide a 
rationale for any opinion expressed.  

2.  Then, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


